



Exhibit 10.1.1
2015 Director Compensation Summary


Non-employee directors of PNM Resources, Inc. (the “Company”) receive their
annual retainer in the form of cash and stock-based compensation as determined
by the Company's Board of Directors (the “Board”). At the December 2014 Board
meeting, the Board approved making the following changes to director
compensation for 2015: increasing the annual cash retainer from $52,500 to
$60,000, increasing the Finance Committee and Nominating and Governance
Committee chair fees from $5,000 to $7,500, and increasing the market value of
the annual award of restricted stock rights from $65,000 to $75,000. Thus, the
2015 annual retainer for non-employee directors is as follows:
 
 
 
 
Annual Retainer:
 
An annual cash retainer of $60,000 paid in quarterly installments and restricted
stock rights* with a grant date market value of $75,000
Annual Presiding Lead Director Fee:
 
$20,000 paid in quarterly installments
Annual Committee Chair Fee:
 
$ 7,500 paid in quarterly installments (in addition to meeting attendance fees),
except that the annual chair fee for the Audit and Ethics Committee and
Compensation and Human Resources Committee is $10,000
Committee Meeting Attendance Fees:
 
$ 1,500 per Board Committee meeting



Directors are also reimbursed for any Board-related expenses, such as travel
expenses incurred to attend Board and Board committee meetings and director
educational programs. Further, directors are indemnified by the Company to the
fullest extent permitted by law pursuant to the Company's bylaws and
indemnification agreements between the Company and each director.


* The amount of the annual award of restricted stock rights is determined by
dividing $75,000 by the closing price of the Company's stock on the New York
Stock Exchange on the day of the grant. Restricted stock rights granted under
the Company's Performance Equity Plan each vest in three equal annual
installments beginning on the first anniversary of the grant date, subject to
vesting acceleration upon retirement from the board. These awards are typically
made at the annual meeting of directors, unless the meeting occurs during a
black-out period for trading in the Company's securities as specified in the
Company's Insider Trading Policy. As set forth under the Company's Equity
Compensation Awards Policy, under those circumstances, the Board will either (a)
schedule a special meeting after the expiration of the black-out period, (b)
make awards pursuant to a unanimous written consent executed after the
expiration of the black-out period, or (c) pre-approve the equity awards with an
effective date after the expiration of the black-out period. The date of the
awards is the date on which the Board approves the awards, unless (i) the
approval date is a non-trading day, in which case the date is the immediately
preceding trading date or (ii) in the case of pre-approval during a black-out
period, in which case the grant date is the first trading date after the
expiration of the black-out period.





















